Citation Nr: 1314409	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  09-43 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boise, Idaho


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the RO's December 17, 1959 rating decision that granted service connection for a back scar in the dorsal area and a left elbow scar and assigned noncompensable disability ratings for each,  effective January 1, 1959.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran, who died in February 2006, served on active duty from November 1940 to April 1945.  His awards and decorations included the Silver Star Medal and three awards of the Purple Heart Medal.  The appellant is his surviving spouse. 

This case was previously before the Board of Veterans' Appeals  (Board) in June 2010 and May 2011.  Each time, it was remanded for further development. Following the requested development, the RO confirmed and continued the denial of entitlement to service connection for DIC. The RO also found no CUE in its December 17, 1959 decision which granted entitlement to service connection for a back scar in the 12 dorsal area and a left elbow scar and assigning noncompensable ratings for each, effective January 1, 1959.  The appellant disagreed with that decision, and the CUE issue was added to the appeal.

In a June 2012 decision, the Board denied the CUE claim as well as the claim for DIC.  Later that same month, the appellant's representative submitted correspondence directly to the Board that was accepted as motion for reconsideration.  In September 2012, the motion for reconsideration was denied.

In January 2013 VA's Office of General Counsel, representing the Secretary of VA in that appeal to the Court, filed an unopposed, unilateral, motion asking the Court to vacate the Board's June 2012 decision denying the claims and to remand the claims to the Board for further action consistent with that motion. The Court granted that motion in a March 2013 Order, so these claims are again before the Board.
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed December 17, 1959, rating decision, the RO granted the Veteran's claim of entitlement to service connection for a back scar in the 12 dorsal area and a left elbow scar and assigned noncompensable ratings for each, effective January 1, 1959. 

2.  To the extent error was committed in the December 17, 1959 rating decision, the record does not reflect that had it not been made, it would have manifestly changed the outcome; it is not absolutely clear that a different result would have ensued. 

3.  Further, the statutory and regulatory provisions extant at the time were correctly applied.

4.  The record does not contain evidence which compels a determination that the ratings assigned in the December 17, 1959 rating decision were undebatably erroneous.

5.  In February 2002, the Veteran died as the result of a myocardial infarction due to diffuse arteriosclerosis. 

6.  The Veteran's fatal myocardial infarction due to diffuse arteriosclerosis was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto. 

7.  At the time of his death, the Veteran had a combined schedular disability rating of 90 percent, effective January 1, 1959, for the following disorders: amputation of the upper one-third of his right arm, evaluated as 90 percent disabling; a back scar in the 12th dorsal area, evaluated as noncompensable; and a left elbow scar, evaluated as noncompensable. 

8.  In December 2002, the RO assigned the Veteran a total disability rating due to individual unemployability (TDIU), effective September 10, 2002. 


CONCLUSIONS OF LAW

1.  The RO's December 17, 1959 rating decision, which granted service connection for a back scar in the 12 dorsal area and a left elbow scar and assigned noncompensable ratings for each, is final.  38 U.S.C.A. § 4005 (1958); 38 C.F.R. § 19.153 (1959).

2.  The RO's December 17, 1959 rating decision is not reversed or amended due to the claimed CUE in assigning noncompensable ratings for the Veteran's service-connected back scar in the 12 dorsal area and left elbow scar.  38 U.S.C.A. § 5109A  (West 2002); 38 C.F.R. §§ 3.105(a) (2012).

3.  The appellant does not meet the criteria for DIC. 38 U.S.C.A. §§ 5103, 5103A, 1310 (West 2002); 38 C.F.R. §§ 3.22, 3.312 (2012). 









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The CUE Claim

VA's Duty to Notify and Assist

Prior to consideration of the merits of an appeal, VA generally has a duty to assist the appellant in the development of a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2012); 38 C.F.R. § 3.159 (2012).  However, that duty is not applicable to claims of CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc).  Consideration of a claim of CUE is based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Thus, additional development of the record is of no force or effect.  Any question involving VA's duty to assist the appellant in the development of her appeal is, therefore, moot.

Analysis

VA regulations provide that a determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected as prescribed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

To establish a valid CUE claim, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo, supra. 

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States Court of Appeals for Veterans Claims explained that in order for clear and unmistakable error to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (quoting Russell, supra); see Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision). 

A claim of CUE is a collateral attack on an otherwise final rating decision.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  Because of the nature of the challenge to the rating decision, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  See Fugo at 44.  Therefore, an appellant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a veteran who seeks to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

An alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record. Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  Further, a disagreement with how the RO evaluated the facts is inadequate to raise a claim of CUE. Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  In addition, opinions from the United States Court of Appeals for Veterans Claims (Court) that formulate new interpretations of the law subsequent to [a VA] decision cannot be the basis of a valid CUE claim. Brewer v. West, 11 Vet. App. 228, 234 (1998).

Where evidence establishes CUE, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.  

Evidence of record at the time of the December 17, 1959 rating decision

The service department records show that on July 25, 1944, the Veteran sustained penetrating wounds of the left elbow and right back.  While at the 104th Evacuation Hospital, the Veteran underwent surgical removal of foreign bodies from the right posterior thorax and left ulnar notch, which the surgeon described as penetrating wounds.  The ulnar nerve was checked closely and found to be slightly split, but was otherwise intact.  In an August 1944 service department record, the treating military surgeon from the 135th U.S. General Hospital characterized both wounds as penetrating and moderately severe.  Following additional treatment, the Veteran was discharged to duty on August 14, 1944.  Subsequently, in January 1945, the Veteran sustained massive injuries to his right arm and underwent a guillotine amputation of the upper third of the right humerous.  X-rays were taken of his left elbow in May 1945 as there was a question of a foreign body in the Veteran's left elbow joint.  It was noted that there was good flexion and extension of the left elbow joint.  No metallic foreign bodies were seen.  The report of his August 1945 service separation examination, are negative for any complaints or clinical findings of a left elbow or right back disability. 

In November 1945 and again in February 1947, the Veteran's representative asserted claims for service connection for shrapnel wounds to the left arm and back.  In a February 1947 letter, it was noted that the injuries to his left arm and back were bothering him.  In June 1947, VA received a letter from the Veteran in which he reported that he was having trouble with his left arm.  

A November 1951 VA examination reflects that the Veteran reported that his elbow ached when he performed certain movements.  He stated that he had no trouble with his back.  Physical examination of the left elbow revealed a scar, 3/4 centimeter in diameter, over the left olecranon.   Mildly depressed, no adherence.  No underlying tissue damage or bone damage was evident.  On examination of the back, a linear scar of 1 inch, right lateral to midline of the 12th dorsal vertebrae was found.  It was non tender, non adherent, non depressed.  There was no evidence of underlying tissue damage.  The diagnoses included scar, left elbow, residual of shell fragment wound, mildly symptomatic and scar, back residuals of shell fragment wound, asymptomatic.  

By a rating action on December 17, 1959, the RO granted the Veteran's claims of entitlement to service connection for a scar on the Veteran's back in the 12th dorsal area and a left elbow scar, and assigned, each, noncompensable ratings pursuant to Diagnostic Codes, 5320 (Muscle Group XX, which includes spinal muscles, the erector spinae and its prolongations in thoracic and cervical regions) and 5306 (Muscle Group VI, which includes the extensor muscles of the elbow, consisting of the triceps and anconeus).  The rating decision noted that the Veteran sustained a penetrative wound to the left elbow and right posterior, back, in the area of the 12 dorsal vertebra.  The rating decision also noted that the last official examination disclosed asymptomatic scars without evidence of tissue or bone damage.  

Laws and regulations at the time of the December 17, 1959 rating decision

The governing law at the time of the December 17, 1959 rating decision reflects that disability evaluations, in general, were intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They were primarily determined by comparing objective clinical findings with the criteria set forth in the rating schedule.  Veterans' Regulation No. 3(a), Schedule for Rating Disabilities (1945 edition). 

The 1945 Schedule for Rating Disabilities of the musculoskeletal system provided extensive discussion of the types of disability to be expected from the effects of missiles, deeper structures, muscle injuries, muscle weakness, muscle damage, muscle patterns, and muscle groups.  See VA Schedule for Rating Disabilities, 1945 Edition, paragraphs 8 to 15 (GPO 1945).  As is true now, four grades of severity of disabilities residual to healed wounds involving muscle groups due to gunshot or other trauma were recognized for rating purposes: slight, moderate, moderately severe, and severe.  These grades were based on the cardinal symptoms of muscle disability (weakness, fatigue-pain, uncertainty of movement), and on the objective evidence of muscle damage and the cardinal signs of muscle disability (loss of power, lower threshold of fatigue, and impairment of coordination).  Paragraph 15, Schedule for Rating Disabilities (1945 edition). 

(1) Slight (Insignificant) Disability of the Muscles. Type of Injury - Simple wound of muscle without debridement, infection, or effects of laceration.  History and Complaint - Service department record of wound of slight severity or relatively brief treatment and return to duty.  Healing with good functional results.  No consistent complaint of the cardinal symptoms of muscle injury or painful residuals.
Objective Findings - Minimum scar; slight, if any, evidence of fascial defect or of atrophy or of impaired tonus.  No significant impairment of function and no retained metallic fragments.

(2) Moderate Disability of Muscles.  Type of Injury - Through and through or deep penetrating wound of relatively short track by a single bullet or small shell or shrapnel fragment are to be considered as of at least moderate degree.  Absence of explosive affect of high velocity missile and of residuals of debridement or of prolonged infection.  History and Complaint - Service department record or other sufficient evidence of hospitalization in service for treatment of wound.  Record in the file of consistent complaint on record from first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, affecting the particular functions controlled by the injured muscles.  Objective Findings include entrance and(if present) exit scars, linear or relatively small, and so situated as to indicate a relatively short track of the missile through muscle tissue; signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus; and of definite weakness or fatigue in comparative tests. 

(3) Moderately Severe Disability of the Muscles.  Type of Injury-Through and through or deep penetrating wound by a high-velocity missile of small size or a large missile of low-velocity, with debridement or prolonged infection, or with sloughing of soft parts, and intermuscular cicatrization.  History and complaints - Service department record or other sufficient evidence showing hospitalization in service for a prolonged period for treatment of a sever wound.  Record in the file of consistent complaint of cardinal signs and symptoms of muscle wounds. Evidence of unemployability because of inability to keep up to production standards is to be considered if present.  Objective findings - Entrance and (if present) exit scars relatively large and so situated as to indicate the track of the missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance, or moderate loss of normal firm resistance of muscles compared with sound side.  Tests of strength and endurance of muscle groups involved (compared with the sound side) give positive evidence of marked or moderately severe loss. 

(4) Severe Disability of Muscles.  Type of injury - Through and through or deep penetrating wound due to a high-velocity missile, or large or multiple low velocity missiles, or explosive effect of high velocity missile, or shattering bone fracture, with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding, and cicatrization.  History and complaint - As under moderately severe, above, in aggravated form.  Objective findings - Extensive, ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to the muscle groups in the track of the missile. X-rays may show multiple, minute, scattered foreign bodies indicating the spread of intermuscular trauma and explosive effect of the missile. Palpation shows a moderate or extensive loss of deep fascia or muscle substance or soft, flabby muscles in the wound area. The muscles do not swell and harden normally in contraction. Tests of strength, endurance compare with the sound side or of coordinated movements, show positive evidence of severe impairment of function. In electrical tests, reaction of degeneration is not present, but a diminished excitability to Faradism compared with the sound side may be present.  Adaptive contraction of opposing group of muscles, if present, indicates severity.  Adhesion of the scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather without true skin covering, in an area where the bone is normally protected by muscle, indicates the severe type.  Atrophy of muscle groups not included in the track of the missile, particularly of the trapezius or serratus in wounds in the shoulder girdle (traumatic muscular dystrophy), and induration and atrophy of the entire muscle following simple piercing by a projectile (progressive sclerosing myositis), may be included in the severe group, if there is sufficient evidence of severe disability.  The Schedule for Rating Disabilities, 1945 edition, pg. 18, par. 17, effective April 1, 1946. 

In rating disability from injuries of the musculoskeletal system, attention was to be given first to the deeper structures injured, bones, joints, and nerves.  A compound comminuted fracture, for example, with muscle damage from the missile established severe muscle injury, and there may be additional disability from malunion of bone, ankylosis, etc.  The location of foreign bodies may establish the extent of penetration and consequent damage.  It may not be too readily assumed that only one muscle, or group of muscles, is damaged.  A through-and-through injury with muscle damage was always at least a moderate injury, for each group of muscles damaged.  Muscle Injuries, Note, Schedule for Rating Disabilities, page 44 (1945 edition). 

Muscle injuries in the same anatomical region, i.e. (a) the shoulder girdle and arm, (b) the forearms and hand, (c) the pelvic girdle and thigh, (d) the leg and foot, would not be combined, but instead, the rating for the major group affected would be elevated from moderate to moderately severe, or from moderately severe to severe, according to the severity of the aggregate impairment of function of the extremity. Paragraph 16, Schedule for Rating Disabilities (1945 edition). 

Rating Scars - Schedule for Rating Disabilities, 1945 Edition, as amended 

Diagnostic Code 7800 provided for a 10 percent rating for moderately disfiguring scars of the head, face or neck.   A 10 percent evaluation is warranted for superficial, poorly nourished scars with repeated ulceration under Diagnostic Code 7803.  Diagnostic Code 7804, as in effect in 1959 (see Schedule for Rating Disabilities, 1945 Edition, as amended July 6, 1950) provided that a superficial scar that was tender and painful on objective demonstration warranted a 10 percent rating.

A compensable rating was warranted for complete or incomplete paralysis of the ulnar nerve under Diagnostic Code 8516.  Under this provision, mild, incomplete paralysis of the ulnar nerve was rated as 10 percent disabling in either extremity, while moderate incomplete paralysis was rated as 30 percent disabling in the major extremity and 20 percent disabling in the minor extremity.  Severe incomplete paralysis of the ulnar nerve warranted a 40 percent evaluation in the major extremity and a 30 percent evaluation in the minor extremity. 

Analysis

Initially, the Board notes that the December 1959 rating decision does not provide much in the way of a rationale for the RO's decision to grant noncompensable ratings for the scar of the back or the scar of the left elbow pursuant to the Diagnostic Codes for rating muscle injuries.  However, the requirement that the RO specify, in each rating decision, the evidence considered and the reasons for the disposition was not applicable in 1959.  See Department of Veterans Health-Care Personnel Act, Pub. L. No. 102-40, § 402(b)(1), 105 Stat. 238  (1991) (codified at 38 U.S.C. § 5104(b) ); see generally Crippen v. Brown, 9 Vet. App. 412, 420-21   (1996).

The Board notes that in order to find that a rating action was clearly and unmistakably erroneous, it must be concluded that the evidence of record at the time the rating was assigned was such that the only possible conclusion was that a higher rating for a muscle injury in this case, was warranted.  CUE requires that error, otherwise prejudicial, must appear undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Such a conclusion cannot be made in this case.

The appellant contends that the residuals of the Veteran's shell fragment wounds of the left elbow and back were at least moderately disabling, and that the December 17, 1959 rating decision was clearly and unmistakably erroneous in failing to assign at least 10 percent ratings for each of these disorders under the regulations in effects at that time.  The appellant maintains that the Veteran was hospitalized for his wounds for almost three weeks and that he required the surgical removal of retained foreign bodies.  Moreover, she notes that the surgeon in service characterized the wounds at the time of the removal as moderately severe.   

In General Counsel's motion for remand, it was contended that, essentially, the RO erred in not rating the muscle injuries based on the extent of the initial injuries to the left elbow and back as shown in the service treatment records in 1944, to include the description provided by the treating surgeon, rather than based on the Veteran's condition at the time of his November 1951 VA examination.   

The Board acknowledges that there is language pertaining to rating of muscle injuries based on the initial extent of injuries that appears mandatory.  In this regard, the 1945 Schedule for Rating Disabilities provided that "[t]hrough and through or deep penetrating wound of short track by a single bullet or small shell or shrapnel fragment are to be considered as of at least moderate degree."  In addition, the Veteran's service treatment records do indicate that at the time of the initial injury, both wounds were described as penetrating and moderately severe and required surgical debridement of retained foreign bodies.  However, the service records during initial treatment and thereafter fails to reflect medical evidence reporting what, if any, muscle injuries that the Veteran sustained.  Indeed, the evidence of record at the time of the December 1959 rating action was negative for any findings of muscle injury.  The Veteran had only relatively brief treatment in service and was returned to duty.  The records do not reveal that the Veteran had a missile track through his muscle or any of the cardinal symptoms of muscle injury.  
A through-and-through injury with muscle damage was not evident in the record.  Further, the post-service VA examination report was negative for any objective findings of a muscle injury.  Thus, while the Veteran had clearly sustained wounds to his left elbow and back, which at the time were described as penetrating and moderately severe, the only residual was the scars without any history of complaints consistent with weakness, fatigue-pain, uncertainty of movement, loss of power, lower threshold of fatigue, and impairment of coordination.  Thus, the evidence of record at the time of the December 1959 rating decision failed to undebatably establish the presence of a muscle injury in either the left elbow or the back.

To reiterate, applicable VA law in December 1959 provided, in essence, 3 factors for consideration in determining the extent or severity of a muscle injury: (a) the type of injury, (b) the history and complaints, and (c) the objective findings.  The Court has held, however, that the mere existence of an element in one of the Rating Schedule categories does not mandate that the muscle injury will be classified in that category; rather, the adjudicator has to consider all factors and make a determination based on the facts of each particular case.  Robertson v. Brown, 5 Vet. App. 70 (1993) (finding no CUE in a muscle injury rating case).
 
In further discussion of the above, how to interpret this mandatory language in light of other provisions that pertain to the current condition of the musculature was then, and until recently continued to be, a debatable point of law.  See, e.g., Tropf v. Nicholson, 20 Vet. App. 317 (2006).  In Tropf, the Court of Appeals for Veterans Claims held that, notwithstanding language in certain provisions (similar, but not identical, to those in the 1945 rating schedule for rating muscle injuries as in effect in 1959) that would appear mandatory on its face, the regulations setting forth classification of muscle injuries as slight, moderate, moderately severe, or severe employ essentially a totality-of the-circumstances test, so that no single factor is per se controlling in determining the rating for a muscle injury.  Although Tropf was not the law in effect at the time of the December 1959 rating decision, the case does serve to demonstrate that how to balance the extent of an initial muscle injury with the extent of current muscle disability under the regulations pertaining to rating muscle injuries is a matter upon which reasonable minds can disagree.  In other words, General Counsel's point is a debatable one in which reasonable minds can disagree, and therefore not the type of "error" that can constitute CUE.  The December 1959 rating action represented a reasonable application of the facts to the law then in existence.  Accordingly, the Board finds that there was no CUE in the December 1959 rating decision with respect to rating the Veteran's back scar in the dorsal area and a left elbow scar based on the extent of a current disability, as opposed to the initial injury.  

Next, the Board will address the contentions that the notation in the December 17, 1959 rating decision that the last official VA examination disclosed asymptomatic scars was a misstatement of the evidence, that it was a clearly erroneous finding, and that in fact, the November 1951 VA examiner clearly stated that the residuals of the left elbow shell fragment wound was symptomatic.  It has therefore been asserted that, consequently, the correct facts were not known or not applied at the time of the December 17, 1959 rating decision.  The Board acknowledges that the December 17, 1959 rating decision reflects a misstatement of the facts, in that the November 1951 VA examiner described the Veteran's residuals of the left elbow shell fragment wound as actually symptomatic, as opposed to asymptomatic.  However, the Board finds that the record does not reflect that had it not been made, it would have manifestly changed the outcome; it is not absolutely clear that a different result would have ensued.   

In this regard, in order for the Veteran to have been assigned a compensable rating for his residual of a left elbow shell fragment wound, a statement that such disability was symptomatic, without more, would not have warranted a compensable rating at the time of the December 1959 rating decision.  There was no notation that any wounds to the left elbow or the back, in fact, injured a muscle.  In fact, there was no evidence that the cardinal symptoms of muscle disability (weakness, fatigue-pain, uncertainty of movement), and on the objective evidence of muscle damage (loss of power, lower threshold of fatigue, and impairment of coordination) were even noted in any of the medical evidence of record at the time of the December 1959 rating decision.  The Veteran was found to have full range of motion of his left elbow in May 1945.  At the time of the November 1951 VA examination, it was noted that the Veteran complained of an ache in the elbow region on certain movements of the elbow, but, physical examination failed to identify any impairment of the muscle groups residual to the Veteran's shell fragment wounds, of either the left elbow or the back.   Further, it was noted that the Veteran had no trouble with his back.  As such, it was not unequivocal, and reasonable minds could conclude based on evidence of record at the time of the December 1959 decision the injuries to each muscle group were no more than slight.  Indeed, slight injuries to these muscle groups would warrant noncompensable ratings. 

In sum, the RO had a reasonable basis in the facts and regulations in December 1959 to find that the Veteran should be rated noncompensable for a back scar in the dorsal area and a left elbow scar.  As such, despite the incurrence of a penetrating injury, there was no finding of muscle damage in service or on post-service examination pertaining to the back or the left elbow.  Thus, the misstatement of the VA examination report by the RO that the Veteran's residuals of the left elbow shell fragment wound was asymptomatic, instead of symptomatic, is not the sort of error which, had it not been made, would have manifestly changed the outcome at the time it was made.  While the RO could have requested further examinations, the fact that no additional development was conducted does not result in CUE.  

General Counsel's motion also questions whether it was clearly and unmistakably erroneous for the RO not to assign a higher evaluation at that time for that shell fragment wound residual under some other rating code, i.e., symptomatic scars or nerve injury, to include consideration of separate ratings for different manifestations.  

Historically, the matter of whether separate ratings are available for different manifestations of the same injury or disease has been a matter of regulatory interpretation upon which reasonable minds have disagreed.  Although the Court held in Esteban v. Brown, 6 Vet. App. 259 (1994), that separate ratings were warranted for muscle injuries and associated tender and painful scars, this was a matter of nuanced judicial interpretation rather than clear regulatory guidance. Obviously, Esteban was not the law in December 1959.  The ratings for muscle disabilities at that time took into consideration the nature of the scars resulting from the shell fragment wounds.  Thus, the RO had a reasonable basis to interpret the regulations for rating muscle injuries as including symptoms of scars resulting from the same injury.  

In addition, the RO could reasonably have found that although the left elbow scar was symptomatic, there was no evidence indicating that it was "tender and painful on objective demonstration" (emphasis added), as required for a compensable rating at that time.  See 1945 Schedule for Rating Disabilities, Diagnostic Code 7804, as amended July 6, 1950 (the amendment only added clarification regarding rating of scars on the tips of fingers).  Further, as noted above, the November 1951 VA examiner described the left elbow scar as mildly depressed with no adherence, and no underlying tissue damage or bone damage evident.  The scar on the Veteran's back was described as non tender, non adherent, non depressed and with no evidence of underlying tissue damage.  Hence pursuant to the then-applicable  rating criteria for scars, superficial, poorly nourished scars with ulceration were not present to warrant a 10 percent rating under Diagnostic Code 7803; tender and painful scars were not present to warrant a 10 percent rating under Diagnostic Code 7804.  Indeed, the only description of symptoms were those provided by the Veteran in that "on certain movement of the elbow, he has an ache in the elbow region".  Such description fails to address the criteria in existence at the time of the December 1959 rating decision for either muscles or scars.   In short, the medical record as then presented with regard to scars would have only justified a noncompensable rating for nontender, non-painful scars under Diagnostic Code 7804. 

Lastly, the Board notes that 1944 service records show that the ulnar nerve was checked closely and found to be slightly split, but was otherwise intact.  There was no medical evidence that the Veteran had sustained ulnar nerve paralysis.  Indeed, there was no evidence of any manifestations of paralysis at the time of the December 1959 rating decision.  As such, the Board finds that no error in application of the facts or the law existed since no compensable rating was applicable for the Veteran under Diagnostic Code 8516.

In this instance, the evidence of record demonstrates that the Veteran's disability picture in December 1959 was one consistent with the assigned noncompensable disability rating, that is, a slight injury of the muscle group resulting in non-adherent, non-disfiguring scars, and no functional impairment.  The history of the injury showed a simple wound, albeit one requiring debridement, but with relatively brief treatment and return to duty, healing with good functional results, no consistent complaints of cardinal symptoms of a muscle injury, minimal scarring, no evidence of fascial defect, atrophy, or impaired tonus, and no significant impairment of function. 

In short, it was not unequivocal, and reasonable minds could conclude based on the evidence then of record that the residuals of shell fragment wound to the left elbow and back did not warrant a compensable evaluation under extant rating criteria at the time of the December 1959 decision either under the criteria for rating muscle injuries, for rating scars, or for rating ulnar nerve disabilities.   It is possible that the facts could have been interpreted differently, or that development of the claim might have been more complete.  However, a difference in opinion as to the weighing of the facts does not meet the definition of CUE, and failure to meet a duty to assist does not establish CUE.  Cook v. Principi, 318 F.3d 1334, 1346   (Fed. Cir. 2002).

Given the foregoing, the Board finds that any conflict over the interpretation of the facts presented at the time of the December 17, 1959 rating decision is insufficient to rise to the level of CUE, as it is noted that the error must be of such significance as to be undebatable.  Russell, 3 Vet. App. 310.  As such, CUE in the rating decision of December 17, 1959 has not been established, and that decision remains final.

The DIC Claim

VA's Duty to Assist

Unlike the appellant's CUE claim, the Board must determine whether VA has met its statutory duty to assist the appellant in the development of the issue of entitlement to DIC. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In May 2008, VA received the appellant's DIC claim, and there is no issue as to providing an appropriate application form or completeness of the application. Following the receipt of that application, VA notified her of the information and evidence necessary to substantiate and complete her claim, including the evidence to be provided by her, and notice of the evidence VA would attempt to obtain.  VA informed her of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. In addition, VA notified the appellant of the specific criteria for DIC.

With respect to the appellant's claim of entitlement to service connection for DIC, VA is required to set forth: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The content of the duty to assist notice letter depends upon the information provided in the appellant's DIC application.  While VA is not required to assess the weight, sufficiency, credibility, or probative value of any assertion made in the appellant's application for benefits, the notice letter should be "tailored" and must respond to the particulars of the application submitted.  38 U.S.C.A. § 5103(a); Hupp.

In this case, the notice sent to the appellant in June 2008 was not tailored, specifically, to the Veteran's case.  However, that fact has not resulted in prejudice to the appellant in the development of the record, as she and her representative have demonstrated a familiarity with the criteria set forth in Hupp.  For example, the appellant's April 2009 notice of disagreement, and the representative's statements submitted in April 2011 and May 2012 show that they are well aware of the evidence necessary to support the appeal.  Therefore, any additional notice informing the appellant of VA's duty to assist her in the development of her DIC claim would be superfluous.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated . . . that any defect in notice was cured by actual knowledge on the part of the appellant.) 

Following the notice to the appellant, VA fulfilled its duty to assist her in obtaining identified and available evidence necessary to substantiate her claim. That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the appellant adequately identifies to VA and authorizes VA to obtain. 38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street. Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the appellant's responsibility to present and support her claim.  38 U.S.C.A. § 5103. 

In this case, VA obtained or ensured the presence of the following relevant evidence: the Veteran's service treatment and personnel records; the report of a November 1951 VA examination; an October 1959 statement from A. J. L., a former fellow serviceman; a copy of the appellant's license reflecting her April 1994 marriage to the Veteran; records reflecting the Veteran's treatment by or through J. N., M.D. from February 1996 to September 2005; a May 1998 report reflecting the Veteran's treatment at the Spohn Hospital, Shoreline; a statement from the appellant's daughter-in-law, C.W.; records reflecting the Veteran's VA treatment from December 2004 to February 2006; a May 2008 statement from the Veteran's treating cardiologist, P. W. D., M.D.; a February 2009 opinion from a VA physician; and an October 2011 opinion from the Director of the VA Compensation and Pension Service. 

Finally, VA offered the appellant an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, she has declined to accept that offer. 
In sum, the appellant has been afforded a meaningful opportunity to participate in the development of her appeal.  She has not identified any outstanding evidence which could support her DIC claim; and there is no evidence of any VA error in notifying or assisting her that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

The appellant contends that the Veteran's fatal myocardial infarction and arteriosclerotic heart disease was due, at least in part, to his service-connected traumatic amputation of the right upper extremity at the shoulder.  Therefore, she maintains that service connection for the fatal disorders is warranted on a secondary basis. In turn, she contends that she is entitled to DIC. However, after carefully considering the DIC claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim. Accordingly, the appeal will be denied. 

DIC may be awarded to a Veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death. Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Generally, there must be competent evidence of the fatal disability; competent evidence of a disease or injury in service; and competent evidence of a nexus between the in-service injury or disease and the fatal disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain disabilities, such as cardiovascular disease, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307 (2012). 

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a) (2012).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Id. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

The Veteran's death certificate shows that he died in February 2006 as a result of a myocardial infarction due to diffuse arteriosclerosis of more than 10 years duration. Thus, in order for the appellant to prevail, the evidence must establish that such disability was related to the Veteran's military service or to a disability for which service connection has already been established.

The appellant does not contend, and the evidence does not show, that the Veteran's fatal heart disease had its onset in-service. Indeed, the Veteran's service treatment records are negative for any complaints or clinical findings of a cardiovascular disorder of any kind.  The evidence on file shows that such a disorder was not manifested until at least February 1996, when it was noted that the Veteran had a history of arteriosclerotic heart disease.  There is no competent evidence of record linking that disability directly to any disease or injury incurred in or aggravated by service.  Thus, the Veteran did not meet the criteria for service connection for service connection for heart disease on a direct basis. 

The primary thrust of the appellant's contentions is that the Veteran's fatal heart disease was the result of his service-connected traumatic amputation of the right upper extremity at the shoulder.  As a lay person, however, she is only qualified to report on matters which are capable of lay observation, such as the Veteran's symptoms during his lifetime. She is not qualified to render opinions which require medical expertise, such as the diagnosis of the Veteran's symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a).  Therefore, her opinion, is not dispositive. 

Although the Veteran had a long history of heart disease, his treatment records, dated from 1996 until his death 10 years later, are negative for any findings of a relationship between that heart disease and his traumatic amputation of the right upper extremity in World War II.  They note that amputation by history only.  While they acknowledge the fact that the amputation took place, they do not even suggest a relationship between the two. 

In May 2008, P. W. H., M.D., the Veteran's treating cardiologist reported that the loss of the Veteran's right arm clearly impacted the Veteran's overall health.  Dr. H. stated that as the Veteran's cardiovascular disease progressed, the Veteran developed profound weakness and sustained multiple falls from which he could not get up.  Dr. H. stated that this impacted the Veteran's overall medical condition and resulted in a worsening of his atherosclerosis which shortened his life.  In October and November 2008, VA requested that Dr. H. provide copies of his records reflecting the Veteran's treatment.  Dr. H. did not respond to those requests. Therefore, in June 2010, VA requested that the Veteran provide additional information so that it could obtain Dr. H.'s records.  However, the appellant did not provide the requested information.  Nevertheless, in February 2009, VA sent the Veteran's claims file to a VA physician for an opinion as to whether it was at least as likely as not that the Veteran's fatal heart disease was proximately due to or had been aggravated by his service-connected residuals of a traumatic amputation of the right upper extremity. 

In February 2009, following a review of the Veteran's claims file, the VA physician saw no connection whatsoever between the Veteran's service-connected right arm amputation and his death from a myocardial infarction.  In so concluding, the VA physician noted that the Veteran was a smoker who continued to chew on cigarettes in his late years.  The VA physician stated that tobacco use was widely known to be the single greatest factor for all manifestations of arterial disease.  Moreover, the VA physician noted that the Veteran had additional risk factors and disease which likely contributed to the Veteran's death: high cholesterol and diabetes, a history of myocardial infarctions and coronary artery bypass grafts, and congestive heart failure. 

In considering the evidence, the Board notes that Dr. H.'s opinion suggests a general relationship between the Veteran's amputation of his right upper extremity and the subsequent deterioration in his health.  However, Dr. H. does not find an etiologic relationship, either directly or by aggravation, specifically between the Veteran's fatal heart disease and his service-connected residuals of a traumatic right shoulder amputation.  In contrast, the VA examiner's opinion specifically addresses the question of an etiologic relationship.  It is more full and complete than that of Dr. H., as it is based on a review of the Veteran's entire claims file going back to service and provides a clear rationale that the Veteran had significant known risk factors for developing his fatal heart disease long after service.  Therefore, the Board finds that the VA physician's opinion has greater probative value than that of Dr. H. 

Inasmuch as there is no credible evidence of a cardiovascular disorder in service, and inasmuch as the preponderance of the evidence of record is against a finding that the Veteran's fatal heart disease is related to service or to his service-connected right upper extremity amputation, service connection for the fatal heart disease is denied.  Accordingly, DIC is not warranted on the basis of entitlement to service connection for the cause of the Veteran's death.  However, that does not end the inquiry.  DIC may still be awarded if, at the time of the Veteran's death, he was receiving, or was entitled to receive, compensation for a service-connected disability that was rated totally disabling.  In such cases, the total rating must have been in effect for at least ten years preceding the Veteran's death; or the disability must have been rated totally disabling by VA continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or the Veteran must have been a former prisoner of war and met certain other criteria.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22. 

At the time of his death, the Veteran was in receipt of a total rating due to individual unemployability (TDIU) caused by his service-connected disabilities.  However, that rating did not become effective until September 2002.  That is, it was awarded more than five years after the Veteran's discharge from service and less than ten years prior to his death.  Moreover, there is no evidence of record that he was ever a prisoner of war.  Therefore, the appellant does not meet any of the criteria for DIC pursuant to 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  As to that aspect of the claim, the law is dispositive.  Accordingly, that portion of the claim must also be denied. Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

CUE not having been shown, the request is denied to reverse or amend the RO's December 17, 1959, which granted entitlement to service connection for a back scar in the 12 dorsal area and a left elbow scar and assigning noncompensable ratings for each, effective January 1, 1959. 

Entitlement to DIC is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


